COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN THE INTEREST OF I.L., A CHILD.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00049-CV

Appeal from the

65th Judicial District Court

of El Paso County, Texas 

(TC# 2003CM5921) 


MEMORANDUM  OPINION

	Rigoberto Lerma attempts to appeal from the trial court's ruling, granting a petition to
terminate his parental rights.  Finding that the trial court has not entered a final order in the case,
we dismiss the appeal for want of jurisdiction.
	The trial court orally granted a petition terminating Mr. Lerma's parental rights regarding
I.L. at the close of a termination hearing on January 17, 2008.  Mr. Lerma filed a notice of appeal
on January 24, 2008.  There is no record that a final appealable order has been entered by the trial
court.
	Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the Legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon
1997) and § 51.014 (Vernon Supp. 2007); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no pet.).  Given the absence of a final appealable order in this case, we dismiss the appeal
for want of jurisdiction.


May 15, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.